-1-





EXECUTIVE COMMITTEE
DISCRETIONARY ANNUAL INCENTIVE PLAN
Effective October 15, 2013


1.    PURPOSE. The purpose of the Executive Committee Discretionary Annual
Incentive Plan (the “Plan”) is to provide the CEO and Senior Vice Presidents of
Avaya Holdings Corp. and its subsidiaries (collectively, the “Company”) with
incentive compensation based upon their individual contribution to the success
of the Company’s business and the achievement of financial results. The Plan is
designed to enhance the ability of the Company to attract individuals of
exceptional talent upon whom, in large measure, the sustained progress, growth
and profitability of the Company depends.


2.    DEFINITIONS. As used in the Plan, the following terms shall have the
meanings set forth below:


(a)    “Award” shall mean a cash payment.


(b)    “Board” shall mean the Board of Directors of Avaya Holdings Corp.


(c)    “Cause” shall mean a material breach by the Participant of the
Participant’s duties and responsibilities which is not promptly remedied after
the Company gives the Participant written notice specifying such breach, or
(ii) the commission by the Participant of a felony involving moral turpitude, or
(iii) the commission by the Participant of theft, fraud, material breach of
trust or any material act of dishonesty involving the Company, or (iv) a
significant violation by the Participant of the code of conduct of the Company
or of any statutory or common law duty of loyalty to the Company.


(d)    “Committee” shall mean the Compensation Committee of the Board (or any
successor committee or delegate appointed by the Board).
 
(e)    “Participant” shall mean each of the Chief Executive Officer (“CEO”) and
any Senior Vice President of Avaya Holdings Corp. and any other person selected
by the Committee to participate in the Plan.


(f)    “Performance Period” shall mean each of the six-month periods from
October 1 to March 31 and April 1 to September 30 of each fiscal year, or such
other periods of time (to be defined by the Committee) during which a
Participant provides services on account of which the Award is made.


(g)    “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, or
government or political subdivision thereof.


(h)    “Target Award” shall mean an Award level that may be paid if certain
performance criteria are achieved in the Performance Period.





--------------------------------------------------------------------------------

-2-



3.    ELIGIBILITY. (a) Subject to Sections 3(b) and (c) below, individuals
employed by the Company during a Performance Period who are on-roll as of the
last day of the Performance Period are eligible to be Participants under the
Plan for such Performance Period and may be considered for an Award.


(b)    Notwithstanding paragraph (a) above, a Participant will not be eligible
to receive an Award if he or she:


(i)
voluntarily terminates employment before the Award is paid; or



(ii)
is involuntarily terminated for Cause before the Award is paid.



(c)An employee is not rendered ineligible to be a Participant by reason of being
a member of the Board. Nothing in this section shall be construed to entitle a
Participant to an Award.


4.    AWARDS-GENERAL.


(a)At the beginning of each Performance Period (or as soon as practicable
thereafter), the Committee will establish (i) Target Awards for Participants and
(ii) the performance criteria to be applicable to Awards for such Performance
Period. The performance criteria utilized by the Committee may be based on
individual performance, other Company and business unit financial objectives,
customer satisfaction indicators, operational efficiency measures, and other
measurable objectives tied to the Company’s success or such other criteria as
the Committee shall determine. Awards will be made by the Committee following
the end of each Performance Period. Awards shall be paid as soon as practicable
after the Performance Period.


(b)The total amount paid with respect to all Awards for any Performance Period
shall be determined by the Committee; but it shall not be less than 70% of all
Target Awards for all Participants in the Plan for such Performance Period.


(c)The amount paid to a Participant with respect to an Award shall be determined
in the sole discretion of the Committee or in the sole discretion of such person
or committee empowered by the Committee or the Board. In the case of
Participants other than the CEO, the CEO shall make a recommendation to the
Committee as to the amount of each such Participant’s Award payment.


(d)The determination of the amount paid with respect to an Award for each
Participant shall be made after the end of each Performance Period and may be
less than (including no Award) or greater than the Target Award, up to a maximum
amount of two times such Participant’s Target Award.


5.    OTHER CONDITIONS. (a) No person shall have any claim to an Award under the
Plan and there is no obligation for uniformity of treatment of Participants
under the Plan. Awards under the Plan may not be assigned or alienated.


(b)    Neither the Plan nor any action taken hereunder shall be construed as
giving to any Participant the right to be retained in the employ of the Company.


(c)    The Company shall have the right to deduct from any Award to be paid
under the Plan any federal, state or local taxes required by law to be withheld
with respect to such payment.



--------------------------------------------------------------------------------

-3-





(d)    Awards under the Plan will, to the extent provided therein, be included
in base compensation or covered compensation under the retirement programs of
the Company for purposes of determining pensions, retirement and death related
benefits.


(e)    In the event an Award under the Plan is deferred under a plan of the
Company, it will be reflected in the calculations of the above benefit plans as
if it had been paid as scheduled and not deferred.


6.    DESIGNATION OF BENEFICIARIES. A Participant may, if the Committee permits,
designate a beneficiary or beneficiaries to receive all or part of the Award
which may be made to the Participant, or may be payable, after such
Participant’s death. A designation of beneficiary shall be made in accordance
with procedures specified by the Company and may be replaced by a new
designation or may be revoked by the Participant at any time in accordance with
procedures specified by the Company. In case of the Participant’s death, an
Award with respect to which a designation of beneficiary has been made (to the
extent it is valid and enforceable under applicable law) shall be paid to the
designated beneficiary or beneficiaries. Any Award granted or payable to a
Participant who is deceased and not subject to such a designation shall be
distributed to the Participant’s estate. If there shall be any question as to
the legal right of any beneficiary to receive an Award under the Plan, the
amount in question may be paid to the estate of the Participant, in which event
the Company shall not have any further liability to anyone with respect to such
amount.


7.    PLAN ADMINISTRATION. (a) The Committee shall have full discretionary power
to administer and interpret this Plan and to establish rules for its
administration (including the power to delegate authority to others to act for
and on behalf of the Committee) subject to such resolutions, not inconsistent
with this Plan, as may be adopted by the Board. In making any determinations
under or referred to in this Plan, the Committee and its delegates, if any, may,
but are not required, to rely on opinions, reports or statements of employees of
the Company and of counsel, public accountants and other professional or expert
persons.


(b)    This Plan shall be governed by the laws of the State of Delaware and
applicable Federal law.


8.    MODIFICATION OR TERMINATION OF PLAN. The Board or the Committee may modify
or terminate this Plan at any time, effective at such date as the Board or the
Committee, respectively, may determine. Any authorized officer of the Company,
with the concurrence of the Company’s legal advisors, shall be authorized to
make minor or administrative changes in this Plan or changes required by or made
desirable by law or government regulation. Such a modification may affect
present and future Participants.


9.    TERM OF THE PLAN. This Plan shall continue in full force and effect until
such time as it is terminated by the Board or the Committee in accordance with
Section 8.









